DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2020 has been entered.
The objections filed 10/25/2019 have been overcome by amendment. 
Accordingly claims 1, 3, 4, 7-10, 12-17 and 19-23 are pending.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressurizing device” in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “auxiliary heating element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Albon (US 2005/0034606) in view of Bossini (US 1,473,898) and Dahmen (5,644,972).

Regarding claim 1, Albon discloses (Fig-1-2-3-4) a coffee machine comprising: 
a machine body (support system for module 20 [0022], module 20 is extraction device -“the extraction device can also be embodied as a filter arrangement” “or with insertable coffee capsules” [0041]) comprising a delivery assembly (coffee is made in module, collected in container 45 [0014]) for delivering coffee, 
a housing chamber (support area provided by walls 12/11 [0013]), the housing chamber comprising a housing chamber cavity (inside of housing chamber) defined at 
a single supplying unit (50) comprising;
a boiler (54) and a pressurizing device (pump 52);
a supplying unit housing (51) configured for drawer-like insertion and extraction relative to the housing chamber cavity (supply unit 50 is slid into housing frame [0020-0022]) and to enclose the boiler and pressurizing device (supply unit 50 is slid into housing frame [0014, 0022]) which are integrated in the single supplying unit (“independent module” 50 has boiler and pump [0020]), the supplying unit housing comprising at least a supplying unit housing front face and supplying unit housing rear face (vertical portions of 51 at front and back),
wherein the single supplying unit rear face comprises a supplying unit tap (fluid connection 55 on rear of support plate 51 [0020]) which is fluidically connected to the boiler [0020],
wherein the single supplying unit is: 
of an interchangeable type (complete change of modules [0002-0003]); and 
wherein selective drawer-like insertion and extraction of the supplying unit relative to the housing chamber provides selective coupling of the supplying unit plug and the housing chamber quick-coupling tap for selective fluidic connection of the supplying unit plug with a hydraulic connection supplying the delivery assembly (outlet to extraction device from boiler [0020]);

wherein the pressurizing device (water pumps attach to housing/frame [0040], water pressurized into boiler [0020]) pressurizes water in the boiler to generate a water flow at a set temperature and set working pressure (pressure and temperature monitored [0031]), 
wherein the water flow is conveyed via the hydraulic connection to the delivering assembly (boiler provides water to delivering assembly [0020]), and
wherein at the delivery assembly the water flow impacts the coffee ground or the coffee pod and extracts liquid coffee by brewing (outlet from boiler connects to extraction device 20 [0020], or exits as hot water for “tea or suchlike” [0020], -“the extraction device can also be embodied as a filter arrangement producing the coffee”, “or with insertable coffee capsules” [0041]).
Albon is silent regarding the machine body (delivery portion) is connected and projecting upwardly from a counter, with the housing chamber and supply unit located below the counter, the supplying unit being removably configured therefrom under the counter. 
However Bossini teaches (Fig-1 re-annotated) wherein the machine body (portafilter system components C to A) is connected to the counter (counter at base of A, column 1, lines 27-41) and projects upwardly from the counter so that the delivery assembly is above the counter (delivering assembly C above base of A that is on counter).

The advantage of remotely placing the machine body on a countertop away from the fluid supply, is to place the machine body away from the delivery portion on a countertop so as to be “less hampering” (column 1, lines 19-31).
Dahmen (Fig-3) teaches utilizing an out of the way space under a coffee dispensing counter for fluidly attached coffee machine components (see “dispensing counter” (80) above fluidly attached (via 52) coffee equipment of figure 3).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Albon with Bossini and in view of Dahmen, by modifying the singularly positioned coffee production system of Albon with the remote countertop delivery machine body (delivery portion) of Bossini, to be less hampering, while further observing the optionality of the under dispensing counter remote fluid source as taught by Dahmen. 


    PNG
    media_image1.png
    395
    735
    media_image1.png
    Greyscale


Regarding claim 8, the coffee machine according to claim 1, Albon further teaches (Fig-1-2) wherein the single supplying unit is removably housed in a housing chamber (shown in figures) and wherein the single supplying unit is removably inserted in the housing chamber by means of slide guides (15/16) allowing a drawer-like insertion and extraction (modules 20,30,40,50 comprising the workings of the coffee making unit, slide into frame 10 [0022]).

Regarding claim 15, the coffee machine according to claim 1, Albon further discloses wherein the boiler supplies pressurized water to a single delivering assembly (hot water is supplied to “either extraction device 20 or else directly to an outlet" [0020]).

Regarding claim 16, the coffee machine according to claim 1, Albon further discloses (Fig-4) wherein the supplying unit comprises a control unit (40) visibly 

Regarding claim 21, The coffee machine according to claim 1, Albon further discloses (Fig-4) wherein the single supplying unit front face comprises a control unit (40) arranged thereon (control unit in relation to hot water and steam supply [0014]).
Further Bossini retains control function (steam control handle R) on the remote countertop portion of the brewing system for operating flow to the infuser remotely from boiler (column 2, lines 88-94). 

Claims 3-6, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Albon in view of Bossini and Dahmen and in further view of Malone (US 7,203,419). 

Regarding claim 3, the coffee machine according to claim 1, Albon is silent regarding wherein the hydraulic connection is configured to maintain constant the temperature of the water flow conveyed to the delivering assembly.
However Malone in view of Albon teaches (Fig-2) wherein the hydraulic connection (6) is configured to maintain constant the temperature of the water flow conveyed to the delivering assembly (temperature is maintained from hot water source to delivery end of hydraulic connection (column 1-2, lines 58-5)).

Therefore it would have been obvious to modify Albon with Malone, by adding to the simple hydraulic connection of Albon the hydraulic heating connection of Malone, to keep hot water hot in the distribution system economically.

Regarding claim 4, the coffee machine according to claim 3, Albon further teaches wherein the boiler is interchangeable (boiler located on supply unit (50) [0022], units are intended to be replaceable [0035]).

Regarding claim 10, the coffee machine according to claim 3, Albon is silent regarding wherein the machine body comprises a column attached to an upper surface of the counter, the column supporting a corresponding delivering assembly at a height raised with respect to the counter, wherein the supporting column houses the hydraulic connection connected to the delivering assembly.
However Bossini teaches (Fig-1) wherein the machine body comprises a column (A) attached to an upper surface of the counter (column 1, lines 27-31), the column supporting a corresponding delivering assembly (C) at a height raised with respect to the counter, wherein the supporting column houses the hydraulic connection (E and D) connected to the delivering assembly (F).
The advantage of wherein the machine body comprises a column attached to an upper surface of the counter, the column supporting a corresponding delivering 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Albon with Bossini by replacing the outpout location of the singular housed coffee device frame of Albon with the integrated counter system of Albon, by combing the above counter component system of Bossini with the modular supply component system of Albon.

Regarding claim 12, the coffee machine according to claim 3, Albon is silent regarding wherein the hydraulic connection is thermally insulated to reduce thermal losses.
However Malone teaches (Fig-5) wherein the hydraulic connection (pipe 6) is thermally insulated (via insulation 27) to reduce thermal losses (column 5, lines 20-35).
The advantage of wherein the hydraulic connection is thermally insulated is to reduce thermal losses.
Therefore it would have been obvious to modify Albon with Malone, by adding to the simple hydraulic connection of Albon the hydraulic connection insulation of Malone, to reduce thermal losses.

Regarding claim 13, the coffee machine according to claim 3, Albon is silent regarding wherein the hydraulic connection comprises heating elements to provide auxiliary heat.
However Malone teaches (Fig-2-5) wherein the hydraulic connection (pipe 6) comprises heating elements (8) to provide auxiliary heat (abstract).
The advantage of wherein the hydraulic connection comprises heating elements to provide auxiliary heat, is to keep hot water hot in the distribution system economically (column 1-2, lines 58-5).
Therefore it would have been obvious to modify Albon with Malone, by adding to the simple hydraulic connection of Albon the hydraulic heating connection of Malone, to keep hot water hot in the distribution system economically.

Claim 7, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Albon in view of Bossini and Dahmen and in further view of Giuliano (US 5,259,297).
Circulate

Regarding claim 7, the coffee machine according to claim 1, Albon is silent regarding wherein a plurality of delivering assemblies are provided, each delivering assembly being integrated in a respective machine body, and wherein the machine bodies are prearranged spaced one from another on said working surface.
However, Giuliano teaches (Fig-1-2) wherein a plurality of delivering assemblies (components in connection to dispensing body (nozzle of handled portion 6)) are provided, each delivering assembly being integrated in a respective machine body (5), 
The advantage of wherein a plurality of delivering assemblies are provided, each delivering assembly being integrated in a respective machine body, and wherein the machine bodies are prearranged spaced one from another on said working surface, is to provide a multitude of dispensing means with varying temperature options (column 2, lines 31-35) in a bar room type machine (column 1, lines 35-38).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Albon with Giuliano, by adding to the single delivery means of Giuliano the plurality of spaced delivery means of Giuliano, to provide a multitude of dispensing means with varying temperature options in a bar room type machine.

Regarding claim 9, the coffee machine according to claim 7, Albon does not teach wherein the boiler supplies pressurized water to the plurality of delivering assemblies (steam supply 50).
However Giuliano teaches (Fig-1) wherein the boiler (15) supplies pressurized water to a plurality of delivering assemblies (5). 
	The advantage of wherein the boiler supplies pressurized water to a plurality of delivering assemblies (steam supply 50), is to provide a further means of instant temperature regulation at the assembly (column 2, lines 17-35). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Albon with Giuliano by replacing the single 

Regarding claim 17, the coffee machine according to claim 9, Albon as already modified by Bossini wherein the boiler is further connected to a steam delivery assembly (J (column 1-2, lines 106-4)) placed above the working surface (counter). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Albon in view of Bossini, Dahmen and Malone and in further view of Graham (US 2,341,319).

Regarding claim 14, the coffee machine according to claim 3, Albon is silent wherein the hydraulic connection comprises a piping positioned coaxial to a hydraulic duct, wherein the piping contains a fluid at a higher temperature than the water temperature. 
However Malone teaches (Fig-2-5) wherein the hydraulic connection (pipe 6) comprises a piping (24) positioned coaxial to a hydraulic duct (6).
The advantage of wherein the hydraulic connection comprises a piping positioned coaxial to a hydraulic duct, is to keep hot water hot in the distribution system insulated to heat source (insulation 13).
Therefore it would have been obvious to modify Albon with Malone, by adding to the simple hydraulic connection of Albon the hydraulic heating connection of Malone, to keep hot water hot in the distribution system economically.

However Graham teaches (Fig-1) wherein the piping contains a fluid (from 20 to 21) at a higher temperature than the water temperature (fluid from 24 to 25), (heat exchanged between fluids of concentric tubes (column 1, lines 1-6)).
The advantage of wherein the piping contains a fluid at a higher temperature than the water temperature, is to have high efficiency in heat transfer (column 1, lines 21-28).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Albon, as modified above, with Graham, by replacing the electrical pipe heating to the external hydraulic connection heating system of Albon as modified by Malone, the liquid heat transfer system of Graham, to have high efficiency in heat transfer.

Regarding claim 19, the coffee machine of claim 1, Albon is silent regarding further discloses wherein the delivering assembly comprises a delivering outlet having a quick coupling for removably coupling to a portafilter having a handle and a filtering element configured to receive a tablet of loose coffee ground. 
However Bossini teaches (Fig-1-3) further discloses wherein the delivering assembly comprises a delivering outlet having a quick coupling (C to H) for removably coupling to a portafilter (C and supporting structure) having a handle (horizontal extension to C in figure 3, column 2, lines 57-71) and a filtering element (filter sieve C2) configured to receive a tablet of loose coffee ground.

	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Albon with Bossini, by replacing the at location beverage delivering device of Albon, the remote portafilter system of Bossini, to provide a countertop coffee infusion apparatus that is unhindered by the supply body

Claims 20 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Albon in view of Bossini and Dahmen and in further view of Beretta (US 7,814,824).

Regarding claim 20, Albon discloses a coffee machine, comprising: 
a machine body (frame of Figure 1, support system for module 20 [0022]) provided with a delivering assembly (outlet of extraction device 20, coffee is made in module, collected in container 45 [0014]) for delivering coffee, wherein:
a single supplying unit comprising a boiler (54) and a pressurizing device (pump 52) which are integrated into the single supplying unit, 
wherein the single supplying unit is:
of an interchangeable type (complete change of modules [0002-0003]); and 

wherein the boiler is configured to heat water to the working temperature (temperature control monitored [0031]), 
wherein the pressurizing device pressurizes water in the boiler and generates a water flow at a set temperature and a set working pressure (boiler provides working water to extractor and outlet [0020], pressure/temperature monitored [0031]), 
wherein the water flow is conveyed to the delivering assembly (boiler provides working water to extractor and outlet [0020]), and 
wherein the water flow exits the delivering outlet and impacts the coffee ground and extracts liquid coffee by brewing (outlet from boiler connects to extraction device 20 [0020], or exits as hot water for “tea or suchlike” [0020], -“the extraction device can also be embodied as a filter arrangement producing the coffee or a piston with powder poured in, or with insertable coffee capsules” [0041]).
Albon is silent regarding the machine body is connected to a counter and projects upwardly from the counter so that the delivering assembly is above the counter;
the supply unit removably housed under the counter and arranged outside of the machine body and remotely therefrom,
wherein the delivering assembly comprises: 
a delivering outlet having a quick coupling for removably coupling to a portafilter having a handle and a filtering element configured to receive a tablet of loose coffee grounds.

the supply unit removably housed under the counter and
arranged outside of the machine body remotely therefrom (machine body on countertop away from the housing chamber (column 1, lines 19-49), it would be obvious to try placing the remote housing chamber under the countertop, see MPEP 2143 I. (E) in view of the finite locations near the machine body (dispensing portion)),
a delivering outlet having a quick coupling (H) for removably coupling to a portafilter (C) having a handle (horizontal extension to C in figure 3 (column 2, lines 57-71)) and a filtering element (C2) configured to receive a tablet of loose coffee ground (infuser C2 receives coffee grounds (page 1, lines 57-60)).
The advantage of the machine body being connected to the counter and projecting upwardly from the counter with the supply unit removably housed under the counter outside of the machine body and remotely therefrom, with a delivering outlet having a quick coupling for removably coupling to a portafilter having a handle and a filtering element configured to receive a tablet of loose coffee ground, is to separate the user involved components of the coffee making apparatus to the top of a counter for a “less hampering” work space (column 1, lines 19-31).
Dahmen (Fig-3) teaches utilizing a space under a coffee dispensing counter for fluidly attached coffee machine components (see “dispensing counter” (80) above fluidly attached (via 52) of figure 3).

Albon in view of Bossini are silent regarding the machine body comprises a heating element which maintains or returns water flow in the machine body to a working temperature.
However Beretta teaches the machine body (13) comprises a heating element (14) which maintains or returns water flow in the machine body (“a heat generator 14, which is separate from the heating means 12 which are interposed upstream of the hot water pipe 8, is provided inside the dispensing unit 13” (column 2-3, lines 65-7)) to a working temperature (temperature raised or maintained to desired level “The heat generator 14 therefore takes the place of the function which, in thermosiphon circulation machines, was carried out directly by the hot water which flowed inside the dispensing unit 13” (column 2-3, lines 65-7)).
The advantage of providing a heating element within the machine body (dispensing portion vicinity) of a coffee making device, is to bring up or maintain a desired temperature of the fluid therein “The heat generator 14 therefore takes the place of the function which, in thermosiphon circulation machines, was carried out directly by the hot water which flowed inside the dispensing unit 13” (column 2-3, lines 65-7).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Albon further with Beretta, by adding to the 


Regarding claim 22, the coffee machine according to claim 1, Albon is silent regarding further comprising an auxiliary heating element integrated into the machine body and configured to maintain or return water flow coming into the delivering assembly to the working temperature.
However Beretta (US 7,814,824), teaches the machine body (13) comprises a heating element (14) which maintains or returns water flow in the machine body (“a heat generator 14, which is separate from the heating means 12 which are interposed upstream of the hot water pipe 8, is provided inside the dispensing unit 13” (column 2-3, lines 65-7)) to a working temperature (temperature raised or maintained to desired level “The heat generator 14 therefore takes the place of the function which, in thermosiphon circulation machines, was carried out directly by the hot water which flowed inside the dispensing unit 13” (column 2-3, lines 65-7)).
The advantage of providing a heating element within the machine body (dispensing vicinity) of a coffee making device, is to bring up or maintain a desired temperature of the fluid therein “The heat generator 14 therefore takes the place of the function which, in thermosiphon circulation machines, was carried out directly by the hot water which flowed inside the dispensing unit 13” (column 2-3, lines 65-7).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Albon further with Beretta, by adding to the 

Regarding claim 23, the coffee machine according to claim 20, Albon is silent regarding wherein the heating element is integrated into the machine body.
However Beretta teaches (Fig-1) wherein the heating element is integrated into the machine body (heating element within dispensing portion away from primary heat source “a heat generator 14, which is separate from the heating means 12 which are interposed upstream of the hot water pipe 8, is provided inside the dispensing unit 13.” (columns 2-3, lines 65-7)).
The advantage of providing a heating element within the machine body (dispensing vicinity) of a coffee making device, is to bring up or maintain a desired temperature of the fluid therein “The heat generator 14 therefore takes the place of the function which, in thermosiphon circulation machines, was carried out directly by the hot water which flowed inside the dispensing unit 13” (column 2-3, lines 65-7).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Albon further with Beretta, by adding to the dispensing portion of Albon, the dispensing portion auxiliary heater of Beretta, to bring up or maintain a desired temperature of the fluid therein.

Response to Arguments
Applicant firstly argues (page 3-5) that Bossini does not teach a supplying unit under the counter and further asserts that the supply unit itself is on the counter with 
	However Examiner respectfully disagrees because Bossini teaches the supplying unit is remote from the dispensing portion in a desire to be “less hampering” to the dispensing portion (column 1, lines 19-31), in view of Routine Optimization (MPEP 2143 I. (E)) it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to place the supplying unit anywhere within the limited number of locations proximate to the dispensing portion (to include under the dispensing portions counter). 
	In the interest of furthering prosecution, newly cited reference Dahmen teaches (Fig-3) a dispensing counter (80) with fluid supply (via connection 52) there below (see figure 3) with fluid transfer compressor (90) overcoming the possibility of pressure related issues.
	Therefore the rejection is maintained. 

Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abraham Ibrahime can be reached on 571-270-55695569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Spencer H. Kirkwood/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726